DETAILED CORRESPONDENCE
This action is responsive to communications: Amendment filed on 3/22/22.
Claims 1 – 20 are pending in the case. Claims 1 and 4 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. US10339616B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patented case anticipates the claims of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20090191527 A1) and further in view of Brown (US 20090191527 A1). 
Regarding claim 1, King et al. teach receiving an input indicative of a selection of an interaction with a course content provided by the electronic learning system (paragraph block(s) 0025); 
King et al. teach receiving representation parameters that define a scope of the usage to be represented, the representation parameters including at least a period of interest (paragraph block(s) 0025);  
King et al. teach determining an event count for the interaction during the period of interest, the event count being a number of events stored at one or more storage components of the electronic learning system for the interaction with the course content (paragraph block(s) 0025 and 0020); and 
King et al. teach generating a usage indicator that is reflective of a usage amount of the course content during the period of interest, the usage indicator being generated by adjusting the event count with at least one of a count parameter and a weight factor, the count parameter providing at least one limitation to a value of the event count and the weight factor indicating an amount of influence that the interaction has on the usage of the electronic learning system (paragraph block(s) 0044 – 0048). 
While not anticipating the claimed invention, King et al. does meet the claimed invention by teaching obvious variants of the claim language such as student life cycle and the claimed period of interest, constituent information and interactions and the claimed event count, probability and desirability criteria and the claimed usage indicator. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of King et al. with the teachings known to one skilled in the art before the effective filing date of the claimed invention, including common sense, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (calculating weighted values based on a history of interactions a person has with an electronic system is known to involve applying different calculations and arithmetic to stored data and numerical values for advanced manipulation of numbers), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
	King et al. do not explicitly teach but Brown teach social media platform interactions (paragraph block(s) 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of King et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (systems that track activity and other interactions are known to track social media related interactions as well especially when they track websites), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, King et al. teach wherein: the representation parameters further comprise a time interval that is shorter than the period of interest;  and determining the event count for the interaction during the period of interest comprises: separating the period of interest into a set of sub-periods according to the time interval, a length of at least one sub-period corresponds to the time interval;  and determining a plurality of counts for the period of interest, each count being the number of events corresponding to the interaction with the course content during a sub-period and the event count being a sum of the plurality of counts (paragraph block(s) 0031, 0037, and 0048; Fig 4B.415). 
King et al. do not explicitly teach but Brown teach social media platform interactions (paragraph block(s) 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of King et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (systems that track activity and other interactions are known to track social media related interactions as well especially when they track websites), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 3, King et al. teach wherein: the count parameter comprises at least one of an upper count limit and a lower count limit;  and adjusting the event count with the count parameter comprises: when the count parameter is the upper count limit: determining whether the event count exceeds the upper count limit;  and in response to determining the event count exceeds the upper count limit, reducing the event count to the upper count limit;  and when the count parameter is the lower count limit: generating an intermediary event count by subtracting the lower count limit from the event count;  and if the intermediary event count is less than zero, setting the event count to zero, otherwise using the intermediary event count as the event count (paragraph block(s) 0025 – 0030). 
 
Regarding claim 4, King et al. teach receiving an input indicative of a selection of a property of the electronic learning system to be represented, the property including a course content provided by the electronic learning system and an activity available for that course content (paragraph block(s) 0025);  
King et al. teach receiving representation parameters that define a scope of the usage to be represented, the representation parameters including at least a period of interest (paragraph block(s) 0025); 
King et al. teach determining an event count for the property during the period of interest, the event count corresponding to a number of events stored at one or more storage components of the electronic learning system in association with the property for the period of interest (paragraph block(s) 0025 and 0020);  and 
King et al. teach generating a usage indicator for the property based at least on the event count, the usage indicator being reflective of at least a usage amount of the property during the period of interest (paragraph block(s) 0039). 
While not anticipating the claimed invention, King et al. does meet the claimed invention by teaching obvious variants of the claim language such as student life cycle and the claimed period of interest, constituent information and interactions and the claimed event count, probability and desirability criteria and the claimed usage indicator. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of King et al. with the teachings known to one skilled in the art before the effective filing date of the claimed invention, including common sense, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (calculating weighted values based on a history of interactions a person has with an electronic system is known to involve applying different calculations and arithmetic to stored data and numerical values for advanced manipulation of numbers), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
King et al. do not explicitly teach but Brown teach social media platform interactions (paragraph block(s) 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of King et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (systems that track activity and other interactions are known to track social media related interactions as well especially when they track websites), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 5, King et al. teach wherein: the representation parameters comprise a time interval, the time interval being shorter than the period of interest;  and determining the event count for the property during the period of interest comprises: separating the period of interest into a set of sub-periods according to the time interval, a length of at least one sub-period corresponds to the time interval;  and determining a plurality of counts for the period of interest, each count being the number of events corresponding to the property for a sub-period and the event count being a sum of the plurality of counts (paragraph block(s) 0031, 0037, and 0048; Fig 4B.415). 

Regarding claim 6, King et al. teach wherein generating the usage indicator for the property based at least on the event count comprises: determining a top count from the two or more counts, the top count being the count from the two or more counts with a greatest value; and normalizing each count with the top count (paragraph block(s) 0044 – 0048). 
 
Regarding claim 7, King et al. teach receiving a transformation mode indicator for the event count, the transformation mode indicator providing a type of adjustment to be applied to the event count; and varying each count in accordance with the transformation mode indicator (paragraph block(s) 0031, 0037, and 0048). 
 
Regarding claim 8, King et al. teach wherein: the transformation mode indicator corresponds to a peak mode; and varying each count in accordance with the transformation mode indicator comprises: identifying the sub-period associated with the top count; and for each sub-period subsequent to the identified sub-period, replacing the corresponding normalized count with the normalized top count (paragraph block(s) 0031, 0037, and 0048).  
Regarding claim 9, King et al. teach wherein: the transformation mode indicator corresponds to a cumulative average mode; and varying each count in accordance with the transformation mode indicator comprises, for each sub-period, retrieving the count associated with each prior sub-period; and generating an adjusted count by determining an average of the count for each prior sub-period and the count for that sub-period; and replacing the count for that sub-period with the adjusted count (paragraph block(s) 0031, 0037, and 0048). 
 
Regarding claim 10, King et al. teach wherein determining the event count for the property during the period of interest further comprises: setting the event count to zero; retrieving, from the one or more storage components, events that satisfy the representation parameters; and for each retrieved event, determining whether that event is associated with the property and if so, incrementing the event count (paragraph block(s) 0025 and 0030). 

Regarding claim 11, King et al. teach wherein generating the usage indicator for the property based at least on the event count comprises: receiving a weight factor for the activity, the weight factor indicating an amount of influence the activity has on the usage of the electronic learning system; and adjusting the event count with the weight factor (paragraph block(s) 0030). 
King et al. do not explicitly teach but Brown teach social media platform interactions (paragraph block(s) 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of King et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (systems that track activity and other interactions are known to track social media related interactions as well especially when they track websites), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 12, King et al. teach wherein determining the event count for the property during the period of interest further comprises: receiving a count parameter for the event count, the count parameter providing at least one limitation to a value of the event count; and adjusting the event count based on the count parameter (paragraph block(s) 0025 and 0030). 
 
Regarding claim 13, King et al. teach wherein: the count parameter comprises an upper count limit; adjusting the event count based on the count parameter comprises: determining whether the event count exceeds the upper count limit; and in response to determining the event count exceeds the upper count limit, reducing the event count to the upper count limit (paragraph block(s) 0025 – 0030). 
 
Regarding claim 14, King et al. teach wherein: the count parameter comprises a lower count limit; adjusting the event count based on the count parameter comprises: generating an intermediary event count by subtracting the lower count limit from the event count; and if the intermediary event count is less than zero, setting the event count to zero, otherwise using the intermediary event count as the event count (paragraph block(s) 0025 – 0030). 
 
Regarding claim 15, King et al. teach wherein: the activity is associated with a first course content and a second course content that is different from the first course content;  the usage indicator comprises a first usage indicator for the activity at the first course content and a second usage indicator for the activity at the second course content;  determining the event count for the property during the period of interest comprises: generating a first event count for the first course content, the first event count corresponding to the usage amount of the activity at the first course content during the period of interest;  and generating a second event count for the second course content, the second event count corresponding to the usage amount of the activity at the second course content during the period of interest;  and generating each of the first usage indicator and the second usage indicator based at least on the first event count and the second event count (paragraph block(s) 0025 and 0030). 
King et al. do not explicitly teach but Brown teach social media platform interactions (paragraph block(s) 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown with the teachings of King et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (systems that track activity and other interactions are known to track social media related interactions as well especially when they track websites), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 16, King et al. teach determining whether the first event count is greater than the second event count; and if the first event count is greater than the second event count, normalizing each of the first event count and the second event count with the first event count, otherwise normalizing each of the first event count and the second event count with the second event count (paragraph block(s) 0044 – 0048). 
 
Regarding claim 17, King et al. teach wherein generating the usage indicator for the property comprises providing a visual representation of the usage indicator (Fig 4A.425). 
 
Regarding claim 18, King et al. teach wherein the visual representation comprises a heat map (Fig 4A.425).

Regarding claim 19, King et al. teach wherein the visual representation comprises an adjustable display operable to: receive one or more control inputs for selecting a designated time within the period of interest; and varying the visual presentation to illustrate the usage indicator at the designated time (0045 and 0046).

Regarding claim 20, King et al. teach wherein the property further comprises a group composed of one or more users of the electronic learning system (paragraph block(s) 0026).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection was necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN HILLERY/Primary Examiner, Art Unit 3715